










Exhibit 10.56(b)
 
[a10kexhibitletterhead.jpg]
 
1000 Mylan Boulevard
Canonsburg, PA 15317 USA
Phone    724.514.1800
Fax    724.514.1870
Web    mylan.com





One-Time Special Five-Year
Performance-Based Realizable Value Incentive Program




Dear [l]:


On April 17, 2014, Mylan Inc. (the “Company”) granted you a special award of
performance-based restricted stock units (the “One-Time Performance-Based
Award”) under the Company’s 2003 Long Term Incentive Plan (the “Plan”). The
One-Time Performance-Based Award provides for the possibility of accelerated
vesting upon a Change in Control of the Company (as such term is defined in the
Plan). By executing this letter agreement, for good and valuable consideration
(including your continued employment and continued participation in the
Company’s incentive plans and programs), you acknowledge and agree that the
transactions consummated pursuant to the Business Transfer Agreement and Plan of
Merger, dated as of July 13, 2014, by and among Abbott Laboratories, an Illinois
corporation, the Company and the other parties thereto, as such agreement may be
amended from time to time, shall not constitute a Change in Control for any
purpose of the One-Time Performance-Based Award. All other provisions of the
One-Time Performance-Based Award, as modified by the foregoing, shall remain in
full force and effect notwithstanding this letter agreement.


 
MYLAN INC.,
 
by
 
 
 
 
 
Name:
 
 
Title:



Acknowledged and agreed:


_____________________________
Name:




